Case 19-01300-5-JNC        Doc 524 Filed 03/27/20 Entered 03/27/20 13:19:31               Page 1 of 2

 SO ORDERED.

 SIGNED this 27 day of March, 2020.




                                               _____________________________________________
                                               Joseph N. Callaway
                                               United States Bankruptcy Judge
 ___________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

 IN RE:                                               )
                                                      )
 CAH ACQUISTION COMPANY 6, LLC                        )         Case No. 19-01300-5-JNC
 d/b/a I-70 COMMUNITY HOSPITAL,                       )         Chapter 11
                                                      )
          Debtor.                                     )

   ORDER ALLOWING APPLICATION FOR EXTENSION OF “ACCEPTANCE” PERIOD
                    PURSUANT TO 11 U.S.C. § 1121(c)(3)

          THIS MATTER, coming on to be heard before the Court pursuant to the Application for

 Extension of “Acceptance” Period Pursuant to 11 U.S.C. § 1121(c)(3) as filed by the Trustee; and it

 appearing to the Court as follows:

          1.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          2.    The Debtor filed a petition under Chapter 11 of the United States Bankruptcy Code on

 March 21, 2019. An Order appointing Thomas W. Waldrep, Jr. as Chapter 11 Trustee was entered on

 March 29, 2019.

          3.    On October 17, 2019, the Trustee filed the Amended Chapter 11 Plan and Disclosure

 Statement for the Estate. The hearing on plan confirmation has been scheduled for March 11, 2020.
Case 19-01300-5-JNC         Doc 524 Filed 03/27/20 Entered 03/27/20 13:19:31                   Page 2 of 2




          4.     On March 5, 2020, the Trustee filed a motion to continue the hearing on plan

 confirmation for approximately sixty (60) days. The Court has entered orders approving the sales of

 the Debtor’s assets, as well as the sales of the assets of the Debtor’s six other affiliates in Chapter 11

 cases pending before this Court (the “Sale Orders,” and each, a “Sale Order”). Five of the seven Sale

 Orders provide for mediated settlement conferences between the Trustee, Complete Business Solutions

 Group (“CBSG”), Paul Nusbaum and Steve White (“Nusbaum/White”), and, in three of the Sale Order,

 Cohesive Healthcare Management & Consulting LLC (“Cohesive,” and together with the Trustee,

 CBSG, and Nusbaum/White, the “Mediation Parties”).

          5.     The Mediation Parties have selected a mediator and scheduled April 1 and 2, 2020 as

 the dates for the mediated settlement conference, the outcome of which will almost certainly result in

 necessary amendments to the plans in five of the affiliated cases. Further, one of the Mediation Parties,

 CBSG, objected to all of the plans filed by the Trustee. Therefore, it is also possible that the outcome

 of mediation may implicate CBSG’s objection to, and treatment under, all seven of the plans.

          6.     Accordingly, the Trustee has sought continuance of the hearings on plan confirmation

 from the March 11, 2020 to a hearing date approximately sixty (60) days thereafter in order to afford

 ample time to resolve all issues between the Mediation Parties and, if needed, file and serve amended

 plans.

          7.     The Trustee requested that the Acceptance Deadline be extended ninety (90) days from

 March 15, 2020 to June 13, 2020.

          THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that the Trustee is granted

 an extension of the Acceptance Period to June 13, 2020.



                                         END OF DOCUMENT
